EXHIBIT 10.34

Execution Copy

 

 

 

Cedar Fair, L.P.

Cedar Fair

Magnum Management Corporation

Knott's Berry Farm

 

 

 

$20,000,000 4.62% Senior Notes, Series I, due December 22, 2009

$20,000,000 4.90% Senior Notes, Series J, due December 22, 2010

$20,000,000 5.71% Senior Notes, Series K, due December 22, 2016

$20,000,000 5.81% Senior Notes, Series L, due December 22, 2017

$20,000,000 5.86% Senior Notes, Series M, due December 22, 2018



 

______________

Note Purchase Agreement

_____________

 

 

Dated as of December 22, 2003



 

 

 

 

 

Table of Contents



(Not a part of the Agreement)

Section Heading Page

Section 1. Authorization of Notes

*

Section 1.1. Description of Notes

*



Section 2. Sale and Purchase of Notes; Guaranty

*



Section 2.1. Sale and Purchase of Notes

*



Section 2.2. Guaranty

*



Section 3. Closings

*



Section 4. Conditions to the Closing

*



Section 4.1. Representations and Warranties

*



Section 4.2. Performance; No Default.

*



Section 4.3. Compliance Certificates

*



Section 4.4. Opinions of Counsel

*



Section 4.5. Intercreditor Agreement and Subsidiary Guaranty

*



Section 4.6. Consent

*



Section 4.7. Purchase Permitted By Applicable Law, Etc

*



Section 4.8. Sale of Other Notes

*



Section 4.9. Payment of Special Counsel Fees.

*



Section 4.10. Private Placement Number

*



Section 4.11. Changes in Corporate Structure

*



Section 4.12. Funding Instructions

*



Section 4.13. Proceedings and Documents

*



Section 5. Representations and Warranties of the Obligors

*



Section 5.1. Organization; Power and Authority

*



Section 5.2. Authorization, Etc

*



Section 5.3. Disclosure

*



Section 5.4. Organization and Ownership of Shares of Subsidiaries

*



Section 5.5. Financial Statements

*



Section 5.6. Compliance with Laws, Other Instruments, Etc

*



Section 5.7. Governmental Authorizations, Etc

*



Section 5.8. Litigation; Observance of Statutes and Orders

*



Section 5.9. Taxes

*



Section 5.10. Title to Property; Leases

*



Section 5.11. Licenses, Permits, Etc

*



Section 5.12. Compliance with ERISA

*



Section 5.13. Private Offering by the Obligors

*



Section 5.14. Use of Proceeds; Margin Regulations

*



Section 5.15. Existing Indebtedness

*



Section 5.16. Foreign Assets Control Regulations, Etc

*



Section 5.17. Status under Certain Statutes

*



Section 5.18. Notes Rank Pari Passu

*



Section 5.19. Existing Investments

*



Section 5.20. Environmental Matters

*



Section 6. Representations of the Purchaser

*



Section 6.1. Purchase for Investment

*



Section 6.2. Source of Funds

*



Section 7. Information as to the Obligors

*



Section 7.1. Financial and Business Information

*



Section 7.2. Officer's Certificate

*



Section 7.3. Inspection

*



Section 8. Prepayment of the Notes

*



Section 8.1. Required Prepayments

*



Section 8.2. Optional Prepayment of the Notes with Make-Whole Amount

*



Section 8.3. Allocation of Partial Prepayments

*



Section 8.4. Maturity; Surrender, Etc

*



Section 8.5. Purchase of Notes

*



Section 8.6. Make-Whole Amount

*



Section 9. Affirmative Covenants

*



Section 9.1. Compliance with Law

*



Section 9.2. Insurance

*



Section 9.3. Maintenance of Properties

*



Section 9.4. Payment of Taxes

*



Section 9.5. Legal Existence, Etc

*



Section 9.6. Notes to Rank Pari Passu

*



Section 9.7. Guaranty by Subsidiaries

*



Section 10. Negative Covenants

*



Section 10.1. Consolidated Owners' Equity

*



Section 10.2. Consolidated Priority Indebtedness

*



Section 10.3. Limitations on Funded Debt

*



Section 10.4. Subsidiary Indebtedness

*



Section 10.5. Limitation on Liens

*



Section 10.6. Investments

*



Section 10.7. Restrictions on Dividends of Subsidiaries

*



Section 10.8. Sale of Assets, Etc

*



Section 10.9. Merger, Consolidation, Etc

*



Section 10.10. Line of Business

*



Section 10.11. Transactions with Affiliates

*



Section 10.12. Distributions

*



Section 11. Events of Default

*



Section 12. Remedies on Default, Etc

*



Section 12.1. Acceleration

*



Section 12.2. Other Remedies

*



Section 12.3. Rescission

*



Section 12.4. No Waivers or Election of Remedies, Expenses, Etc

*



Section 13. Registration; Exchange; Substitution of Notes

*



Section 13.1. Registration of Notes

*



Section 13.2. Transfer and Exchange of Notes

*



Section 13.3. Replacement of Notes

*



Section 14. Payments on Notes

*



Section 14.1. Place of Payment

*



Section 14.2. Home Office Payment

*



Section 15. Expenses, Etc

*



Section 15.1. Transaction Expenses

*



Section 15.2. Survival

*



Section 16. Survival of Representations and Warranties; Entire Agreement

*



Section 17. Amendment and Waiver

*



Section 17.1. Requirements

*



Section 17.2. Solicitation of Holders of Notes

*



Section 17.3. Binding Effect, Etc

*



Section 17.4. Notes Held by Obligors, Etc

*



Section 18. Notices

*



Section 19. Reproduction of Documents

*



Section 20. Confidential Information

*



Section 21. Substitution of Purchaser

*



Section 22. Miscellaneous

*



Section 22.1. Successors and Assigns

*



Section 22.2. Payments Due on Non-Business Days

*



Section 22.3. Severability

*



Section 22.4. Construction

*



Section 22.5. Counterparts

*



Section 22.6. Governing Law

*



Section 22.7. Submission to Jurisdiction

*



Section 22.8. Limited Liability of Partners

*



Section 22.9. Nature of Obligations

*



Section 22.10. Obligor's Obligations to Remain in Effect; Restoration

*



Section 22.11. Waiver of Acceptance, Etc.

*



Section 22.12. Subrogation

*



Section 22.13. Effect of Stay

*



Signature

*





 

 

Attachments to Note Purchase Agreement:

Schedule A - Information Relating To Purchasers

Schedule B - Defined Terms

Schedule 4.11 - Changes in Corporate Structure

Schedule 5.3 - Disclosure Materials

Schedule 5.4 - Subsidiaries of the Obligors and Ownership of Subsidiary Stock

Schedule 5.5 - Financial Statements

Schedule 5.8 - Certain Litigation

Schedule 5.11 - Patents, etc.

Schedule 5.14 - Use of Proceeds

Schedule 5.15 - Existing Indebtedness

Schedule 5.19 - Existing Investments

Exhibit 1(a) - Form of 4.62% Senior Notes, Series I, due December 22, 2009

Exhibit 1(b) - Form of 4.90% Senior Notes, Series J, due December 22, 2010

Exhibit 1(c) - Form of 5.71% Senior Notes, Series K, due December 22, 2016

Exhibit 1(d) - Form of 5.81% Senior Notes, Series L, due December 22, 2017

Exhibit 1(e) - Form of 5.86% Senior Notes, Series M, due December 22, 2018

Exhibit 4.4(a) - Form of Opinion of Special Counsel for the Obligors

Exhibit 4.4(b) - Form of Opinion of Special Counsel for the Purchasers

Exhibit 4.5 - Form of Second Amended and Restated Intercreditor Agreement

Exhibit 5 - Form of Subsidiary Guaranty

 

Cedar Fair, L.P.
Cedar Fair
Magnum Management Corporation
Knott's Berry Farm

1 Cedar Point Drive
Sandusky, Ohio 44870

Re:

$20,000,000 4.62% Senior Notes, Series I, due December 22, 2009

$20,000,000 4.90% Senior Notes, Series J, due December 22, 2010

$20,000,000 5.71% Senior Notes, Series K, due December 22, 2016

$20,000,000 5.81% Senior Notes, Series L, due December 22, 2017

$20,000,000 5.86% Senior Notes, Series M, due December 22, 2018



Dated as of

December 22, 2003

To the Purchaser listed in

the attached Schedule A who

is a signatory to this Agreement:

Ladies and Gentlemen:

Cedar Fair, L.P., a Delaware limited partnership ("Cedar L.P."), Cedar Fair, an
Ohio general partnership ("Cedar"), Magnum Management Corporation, an Ohio
corporation ("Magnum"), and Knott's Berry Farm, a California general partnership
("Knott's"; Knott's together with Cedar L.P., Cedar and Magnum are each
hereinafter individually referred to as an "Obligor" and collectively as the
"Obligors"), jointly and severally agree with you as follows:

Section 1. Authorization of Notes.

Section 1.1

. Description of Notes. The Obligors will authorize the issue and sale of
(a) $20,000,000 aggregate principal amount of their 4.62% Senior Notes, Series
I, due December 22, 2009 (the "Series I Notes"), (b) $20,000,000 aggregate
principal amount of their 4.90% Senior Notes, Series J, due December 22, 2010
(the "Series J Notes"), (c) $20,000,000 aggregate principal amount of their
5.71% Senior Notes, Series K, due December 22, 2016 (the "Series K Notes"),
(d) $20,000,000 aggregate principal amount of their 5.81% Senior Notes,
Series L, due December 22, 2017 (the "Series L Notes") and (e) $20,000,000
aggregate principal amount of their 5.86% Senior Notes, Series M, due
December 22, 2018 (the "Series M Notes"; the Series I Notes, the Series J Notes,
the Series K Notes, the Series L Notes and the Series M Notes being hereinafter
collectively referred to as the "Notes", such term to include any such notes
issued in substitution therefor pursuant to Section 13 of this Agreement or the
Other Agreements (as hereinafter defined)). The Notes shall be substantially in
the form set out in Exhibit 1(a), 1(b), 1(c), 1(d) and 1(e), respectively, with
such changes therefrom, if any, as may be approved by you and the Obligors.
Certain capitalized terms used in this Agreement are defined in Schedule B;
references to a "Schedule" or an "Exhibit" are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement.



Section 2. Sale and Purchase of Notes; Guaranty.

Section 2.1. Sale and Purchase of Notes. Subject to the terms and conditions of
this Agreement, the Obligors will issue and sell to you and you will purchase
from the Obligors, at the Closing provided for in Section 3, Notes in the
principal amount and of the series specified opposite your name in Schedule A at
the purchase price of 100% of the principal amount thereof. Contemporaneously
with entering into this Agreement, the Obligors are entering into separate Note
Purchase Agreements (the "Other Agreements") identical with this Agreement with
each of the other purchasers named in Schedule A (the "Other Purchasers"),
providing for the sale at such Closing to each of the Other Purchasers of Notes
in the principal amount and of the series specified opposite its name in
Schedule A. Your obligation hereunder, and the obligations of the Other
Purchasers under the Other Agreements, are several and not joint obligations,
and you shall have no obligation under any Other Agreement and no liability to
any Person for the performance or nonperformance by any Other Purchaser
thereunder.

Section 2.2. Guaranty. (a) The payment by the Obligors of all amounts due with
respect to the Notes and the performance by the Obligors of their respective
obligations under this Agreement and the Other Agreements will be absolutely and
unconditionally guaranteed by Michigan's Adventure, Inc. (together with any
additional Subsidiary who delivers a guaranty pursuant to Section 9.7, the
"Subsidiary Guarantors") pursuant to the guaranty agreement substantially in the
form of Exhibit 5 attached hereto and made a part hereof (as the same may be
amended, modified, extended or renewed, the "Subsidiary Guaranty").

(b) The enforcement of the rights and benefits in respect of the Subsidiary
Guaranty and the allocation of proceeds thereof shall be subject to an
intercreditor agreement substantially in the form of Exhibit 4.5 attached hereto
and made a part hereof (as the same may be amended, modified, extended or
renewed, the "Second Amended and Restated Intercreditor Agreement").

Section 3. Closings.

The sale and purchase of the Notes to be purchased by you and the Other
Purchasers shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe
St., Chicago, IL 60603, at 10:00 A.M. Chicago time, on December 22, 2003 (the
"Closing") or on such other Business Day thereafter as may be agreed upon by the
Obligors and you and the Other Purchasers. At the Closing, the Obligors will
deliver to you the Notes of the series to be purchased by you in the form of a
single Note (or such greater number of Notes in denominations of at least
$100,000 as you may request) dated the date of the Closing and registered in
your name (or in the name of your nominee), against delivery by you to the
Obligors or their order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Obligors to account number 1001515467 at KeyBank National
Association, ABA #041001039. If on the date of the Closing the Obligors shall
fail to tender such Notes to you as provided above in this Section 3, or any of
the conditions specified in Section 4 shall not have been fulfilled to your
satisfaction, you shall, at your election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights you may
have by reason of such failure or such nonfulfillment.

Section 4. Conditions to the Closing.

Your obligation to purchase and pay for the Notes to be sold to you at the
Closing is subject to the fulfillment to your satisfaction, prior to or at the
Closing, of the following conditions:

Section 4.1. Representations and Warranties. (a) The representations and
warranties of each of the Obligors in this Agreement shall be correct when made
and at the time of the Closing.

(b) The representations and warranties of each Subsidiary Guarantor in the
Subsidiary Guaranty shall be correct when made and at the time of the Closing.

Section 4.2. Performance; No Default. (a) Each of the Obligors shall have
performed and complied with all agreements and conditions contained in this
Agreement required to be performed or complied with by it prior to or at the
Closing, and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Schedule 5.14), no
Default or Event of Default shall have occurred and be continuing.

(b) Each Subsidiary Guarantor shall have performed and complied with all
agreements and conditions contained in the Subsidiary Guaranty required to be
performed and complied with by it prior to or at the Closing, and after giving
effect to the issue and sale of Notes (and the application of the proceeds
thereof as contemplated by Schedule 5.14), no Default or Event of Default shall
have occurred and be continuing.

Section 4.3. Compliance Certificates.

(a) Officer's Certificate. Each of the Obligors shall have delivered to you an
Officer's Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1(a), 4.2(a) and 4.11 have been fulfilled.

(b) Subsidiary Guarantor Officer's Certificate. Each Subsidiary Guarantor shall
have delivered to you a certificate of an authorized officer, dated the date of
the Closing, certifying that the conditions set forth in Section 4.1(b), 4.2(b)
and 4.11 have been fulfilled.

(c) Secretary's Certificate. Each of the Obligors shall have delivered to you a
certificate of its Secretary, or the Secretary of its general partner in the
case of Cedar L.P., Cedar and Knott's, certifying as to the resolutions attached
thereto and other proceedings relating to the authorization, execution and
delivery of the Notes, this Agreement and the Other Agreements.

(d) Subsidiary Guarantor Secretary's Certificate. Each Subsidiary Guarantor
shall have delivered to you a certificate certifying as to the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Subsidiary Guaranty.

Section 4.4. Opinions of Counsel. You shall have received opinions in form and
substance satisfactory to you, dated the date of the Closing (a) from Squire,
Sanders & Dempsey, L.L.P., counsel for the Obligors and the Subsidiary
Guarantors, covering the matters set forth in Exhibit 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as you or your
special counsel may reasonably request (and the Obligors hereby instruct their
counsel to deliver such opinion to you) and (b) from Chapman and Cutler LLP,
your special counsel in connection with such transactions, substantially in the
form set forth in Exhibit 4.4(b) and covering such other matters incident to
such transactions as you may reasonably request.

Section 4.5. Intercreditor Agreement and Subsidiary Guaranty. The Second Amended
and Restated Intercreditor Agreement among the Prudential Noteholders, the Bank
Lenders, the 2002 Noteholders, you and the Other Purchasers and the Subsidiary
Guaranty entered into by the Subsidiary Guarantor shall each be in full force
and effect and shall constitute the legal, valid and binding obligations of all
of the parties thereto.

Section 4.6. Consent. You shall have received true, correct and complete copies,
certified by a Responsible Officer of Cedar L.P., of: (a) each Prudential Note
Agreement, (b) the Bank Credit Agreement, (c) the 2002 Note Purchase Agreements
and (d) any necessary amendments, consents or waivers to each of the Bank Credit
Agreement, the Prudential Note Agreement and the 2002 Note Purchase Agreements
to permit the issuance and sale of the Notes.

Section 4.7. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing, your purchase of Notes shall (a) be permitted by the laws and
regulations of each jurisdiction to which you are subject, without recourse to
provisions (such as Section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (b) not violate any applicable law or
regulation (including, without limitation, Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject you to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof. If requested by
you, you shall have received an Officer's Certificate certifying as to such
matters of fact as you may reasonably specify to enable you to determine whether
such purchase is so permitted.

Section 4.8. Sale of Other Notes. Contemporaneously with the Closing, the
Obligors shall sell to the Other Purchasers, and the Other Purchasers shall
purchase, the Notes to be purchased by them at the Closing as specified in
Schedule A.

Section 4.9. Payment of Special Counsel Fees.; Without limiting the provisions
of Section 15.1, the Obligors shall have paid on or before the Closing the fees,
charges and disbursements of your special counsel referred to in Section 4.4 to
the extent reflected in a statement of the counsel rendered to the Obligors at
least one Business Day prior to the Closing.

Section 4.10. Private Placement Number. A Private Placement Number issued by
Standard & Poor's CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each series of the Notes.

Section 4.11. Changes in Corporate Structure. Except as specified in
Schedule 4.11, no Obligor shall have changed its jurisdiction of organization or
been a party to any merger or consolidation and no Obligor shall have succeeded
to all or any substantial part of the liabilities of any other entity, at any
time following the date of the most recent financial statements referred to in
Schedule 5.5.

Section 4.12.

Funding Instructions. At least three Business Days prior to the date of the
Closing, you shall have received written instructions executed by a Responsible
Officer of each of the Obligors directing the manner of the payment of funds and
setting forth (a) the name and address of the transferee bank, (b) such
transferee bank's ABA number, (c) the account name and number into which the
purchase price for the Notes is to be deposited, and (d) the name and telephone
number of the account representative responsible for verifying receipt of such
funds.



Section 4.13. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
you and your special counsel, and you and your special counsel shall have
received all such counterpart originals or certified or other copies of such
documents as you or they may reasonably request.

Section 5. Representations and Warranties of the Obligors.

Each Obligor, jointly and severally, represents and warrants to you that:

Section 5.1. Organization; Power and Authority. Each Obligor is a corporation,
limited partnership or general partnership, as the case may be, duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Obligor has the
corporate or other power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement, the Other
Agreements and the Notes and to perform the provisions hereof and thereof.

Section 5.2. Authorization, Etc. (a) This Agreement, the Other Agreements and
the Notes have been duly authorized by all necessary action on the part of each
Obligor, and this Agreement and the Other Agreements constitute, and upon
execution and delivery thereof each Note will constitute, a legal, valid and
binding obligation of each Obligor enforceable against such Obligor in
accordance with its terms, except as such enforceability may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors' rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(b) No Subsidiary or any other Affiliate is an obligor, directly, indirectly or
by Guaranty, in respect of the Bank Credit Agreement other than the Obligors and
the Subsidiary Guarantor.

Section 5.3. Disclosure. The Obligors, through their agents, Bank One Capital
Markets, Inc., and NatCity Investments, Inc., have delivered to you and each
Other Purchaser a copy of a Private Placement Memorandum, dated October, 2003
(the "Memorandum"), relating to the transactions contemplated hereby. The
Memorandum fairly describes, in all material respects, the general nature of the
business and principal properties of the Obligors and their Subsidiaries. Except
as disclosed in Schedule 5.3, this Agreement, the Memorandum, the documents,
certificates or other writings identified in Schedule 5.3 and the financial
statements listed in Schedule 5.5, taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made. Except as disclosed in the Memorandum or as expressly
described in Schedule 5.3, or in one of the documents, certificates or other
writings identified therein, or in the financial statements listed in
Schedule 5.5, since December 31, 2002, there has been no change in the financial
condition, operations, business or properties of the Obligors or any of their
respective Subsidiaries except changes that individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect. There is no
fact known to any Obligor that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Memorandum or in the
other documents, certificates and other writings delivered to you by or on
behalf of the Obligors specifically for use in connection with the transactions
contemplated hereby.

Section 5.4. Organization and Ownership of Shares of Subsidiaries.
(a) Schedule 5.4 is (except as noted therein) a complete and correct list  of
each Obligor's Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Obligors and each other Subsidiary.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Obligors and
their Subsidiaries have, in the case of capital stock, been validly issued, are
fully paid and nonassessable and, in all cases, are owned by the Obligors or
another Subsidiary free and clear of any Lien (except as otherwise disclosed in
Schedule 5.4).

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

(d) No Subsidiary is a party to, or otherwise subject to, any legal restriction
or other agreement (other than this Agreement, the agreements listed on
Schedule 5.4 and customary limitations imposed by corporate law statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to an Obligor or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interest of such Subsidiary.

Section 5.5. Financial Statements

. The Obligors have delivered to each Purchaser copies of the consolidated
financial statements of Cedar L.P. and its Subsidiaries listed on Schedule 5.5.
All of said financial statements (including in each case the related schedules
and notes) fairly present in all material respects the consolidated financial
position of Cedar L.P. and its Subsidiaries as of the respective dates specified
in such financial statements and the consolidated results of their operations
and cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments).



Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by each Obligor of this Agreement, the Other Agreements
and the Notes will not (a) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Obligor or any Subsidiary of such Obligor under, any indenture,
mortgage, deed of trust, loan, purchase or credit agreement, lease, corporate
charter or by-laws, partnership agreement or any other agreement or instrument
to which such Obligor or any Subsidiary of such Obligor is bound or by which
such Obligor or any Subsidiary of such Obligor or any of their respective
properties may be bound or affected, (b) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to such
Obligor or any Subsidiary of such Obligor or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
such Obligor or any Subsidiary of such Obligor.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by any Obligor of this Agreement, the Other Agreements or the Notes.

Section 5.8. Litigation; Observance of Statutes and Orders. (a) Except as
disclosed in Schedule 5.8, there are no actions, suits or proceedings pending
or, to the knowledge of any Obligor, threatened against or affecting any Obligor
or any Subsidiary of such Obligor or any property of any Obligor or any
Subsidiary of such Obligor in any court or before any arbitrator of any kind or
before or by any Governmental Authority that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

(b) No Obligor nor any Subsidiary of any Obligor is in default under any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws) of any Governmental
Authority, which default or violation, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

Section 5.9. Taxes. Each Obligor and each of its Subsidiaries has filed all
income tax returns that are required to have been filed in any jurisdiction, and
have paid all taxes shown to be due and payable on such returns and all other
taxes and assessments payable by them, to the extent such taxes and assessments
have become due and payable and before they have become delinquent, except for
any taxes and assessments (a) the amount of which is not individually or in the
aggregate Material or (b) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which such Obligor or such Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. No Obligor knows of any
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Obligors and their Subsidiaries in respect of Federal, state or other taxes
for all fiscal periods are adequate. The Federal income tax liabilities of each
Obligor and each of its Subsidiaries have been paid for all fiscal years up to
and including the fiscal year ended March 31, 2003 with respect to Magnum and
December 31, 2002 with respect to Cedar L.P., Cedar and Knott's.

Section 5.10. Title to Property; Leases. Each Obligor and each of its
Subsidiaries has good and sufficient title to its respective Material
properties, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 or purported to have been acquired by
any Obligor or any Subsidiary after said date (except as sold or otherwise
disposed of in the ordinary course of business), in each case free and clear of
Liens prohibited by this Agreement, except for those defects in title and Liens
that individually or in the aggregate, would not have a Material Adverse Effect.
All Material leases are valid and subsisting and are in full force and effect in
all material respects.

Section 5.11. Licenses, Permits, Etc. Except as disclosed in Schedule 5.11:

(a) each Obligor and each of its Subsidiaries owns or possesses all licenses,
permits, franchises, authorizations, patents, copyrights, service marks,
trademarks and trade names, or rights thereto, that are Material, without known
conflict with the rights of others, except for those conflicts that,
individually or in the aggregate, would not have a Material Adverse Effect;

(b) to the best knowledge of each Obligor, no product of such Obligor or any
Subsidiary infringes in any material respect any license, permit, franchise,
authorization, patent, copyright, service mark, trademark, trade name or other
right owned by any other Person; and

(c) to the best knowledge of each Obligor, there is no Material violation by any
Person of any right of such Obligor or any of its Subsidiaries with respect to
any patent, copyright, service mark, trademark, trade name or other right owned
or used by such Obligor or any of its Subsidiaries.

Section 5.12. Compliance with ERISA. (a) Each Obligor and each of its ERISA
Affiliates has operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not reasonably be expected to result in a Material Adverse Effect.
No Obligor nor any ERISA Affiliate has incurred any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in Section 3 of ERISA), and no event,
transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by any Obligor or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of any Obligor or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to any penalty or excise tax provisions or
to Section 401(a)(29) or 412 of the Code, other than such liabilities or Liens
as could not be individually or in the aggregate Material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan's
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan's most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term "benefit liabilities" has the
meaning specified in Section 4001 of ERISA and the terms "current value" and
"present value" have the meaning specified in Section 3 of ERISA.

(c) No Obligor nor any of its ERISA Affiliates has incurred withdrawal
liabilities (nor is subject to contingent withdrawal liabilities) under
Section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected post-retirement benefit obligations (determined as of the last
day of each Obligor's most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Obligors and their ERISA Affiliates is not Material.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation by
each Obligor in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of your representation in Section 6.2 as to the
sources of the funds to be used to pay the purchase price of the Notes to be
purchased by you.

Section 5.13. Private Offering by the Obligors. No Obligor nor anyone acting on
its behalf has offered the Notes or any similar Securities for sale to, or
solicited any offer to buy any of the same from, or otherwise approached or
negotiated in respect thereof with, any Person other than you, the Other
Purchasers and not more than 63 other Institutional Investors, each of which has
been offered the Notes at a private sale for investment. No Obligor nor anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes to the registration requirements of Section 5 of
the Securities Act.

Section 5.14. Use of Proceeds; Margin Regulations. The Obligors will apply the
proceeds of the sale of the Notes as set forth in Schedule 5.14. No part of the
proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve any Obligor in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute any of the consolidated assets of the Obligors and their Subsidiaries
and the Obligors do not have any present intention that margin stock will
constitute any of the value of such assets. As used in this Section, the terms
"margin stock" and "purpose of buying or carrying" shall have the meanings
assigned to them in said Regulation U.

Section 5.15. Existing Indebtedness. (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Obligors and their Subsidiaries as of September 28, 2003,
since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Indebtedness of
the Obligors or their Subsidiaries. No Obligor nor any of its Subsidiaries is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of any Obligor or such Subsidiary and
no event or condition exists with respect to any Indebtedness of any Obligor or
any Subsidiary that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.

(b) Except as disclosed in Schedule 5.15, no Obligor nor any Subsidiary of any
Obligor has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.5.

Section 5.16. Foreign Assets Control Regulations, Etc. Neither the sale of the
Notes by the Obligors hereunder nor their use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto. Without limiting the foregoing, no Obligor (a) is or
will become a person whose property or interests in property are blocked
pursuant to Section 1 of Executive Order 13224 of October 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001) or (b) engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such person. Each Obligor is in compliance, in all material respects, with the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001). No part of the
proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for any payment to any governmental official or employee, political
party, official of a political party, candidate for political office or anyone
else acting in an official party capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

Section 5.17. Status under Certain Statutes. No Obligor nor any of its
Subsidiaries is an "investment company" registered or required to be registered
under the Investment Company Act of 1940, as amended, or is subject to
regulation under the Public Utility Holding Company Act of 1935, as amended, the
ICC Termination Act of 1995, as amended, or the Federal Power Act, as amended.

Section 5.18. Notes Rank Pari Passu. The obligations of each Obligor under this
Agreement and the Notes rank at least pari passu in right of payment with all
other senior unsecured Indebtedness (actual or contingent) of such Obligor,
including, without limitation, all senior unsecured Indebtedness of such Obligor
described in Schedule 5.15 hereto.

Section 5.19. Existing Investments. Schedule 5.19 sets forth a complete and
correct list of all outstanding Investments of each Obligor and each of its
Subsidiaries as of the date of the Closing.

Section 5.20. Environmental Matters. No Obligors nor any Subsidiary has
knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted raising any claim against an Obligor or any of
its Subsidiaries or any of their respective real properties now or formerly
owned, leased or operated by any of them or other assets, alleging any violation
of any Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect. Except as otherwise disclosed
to you in writing:

(a) no Obligor nor any Subsidiary has knowledge of any facts which would give
rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect;

(b) no Obligor nor any of its Subsidiaries has knowledge that it has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them and has not disposed of any Hazardous Materials in a manner
contrary to any Environmental Laws in each case in any manner that could
reasonably be expected to result in a Material Adverse Effect; and

(c) all buildings on all real properties now owned, leased or operated by the
Obligors or any of their Subsidiaries are, to the knowledge of the Obligors, in
compliance with applicable Environmental Laws, except where failure to comply
could not reasonably be expected to result in a Material Adverse Effect.

Section 6. Representations of the Purchaser.

Section 6.1. Purchase for Investment. You represent that you are purchasing the
Notes for your own account or for one or more separate accounts maintained by
you or for the account of one or more pension or trust funds and not with a view
to the distribution thereof; provided that the disposition of your or their
property shall at all times be within your or their control. You understand that
the Notes have not been registered under the Securities Act or any other state
securities laws and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Obligors are not required to register the Notes
under the Securities Act or any state securities laws.

Section 6.2. Source of Funds. You represent that at least one of the following
statements is an accurate representation as to each source of funds (a "Source")
to be used by you to pay the purchase price of the Notes to be purchased by you
hereunder:

(a) if you are an insurance company, the Source does not include assets
allocated to any separate account maintained by you in which any employee
benefit plan (or its related trust) has any interest, other than a separate
account that is maintained solely in connection with your fixed contractual
obligations under which the amounts payable, or credited, to such plan and to
any participant or beneficiary of such plan (including any annuitant) are not
affected in any manner by the investment performance of the separate account; or

(b) the Source is an "insurance company general account" within the meaning of
Department of Labor Prohibited Transaction Exemption ("PTE") 95-60 (issued
July 12, 1995) and there is no employee benefit plan, treating as a single plan,
all plans maintained by the same employer or employee organization, with respect
to which the amount of the general account reserves and liabilities for all
contracts held by or on behalf of such plan, exceed 10% of the total reserves
and liabilities of such general account (exclusive of separate account
liabilities) plus surplus, as set forth in the NAIC Annual Statement filed with
your state of domicile; or

(c) the Source is either (1) an insurance company pooled separate account,
within the meaning of PTE 90-1 (issued January 29, 1990), or (2) a bank
collective investment fund, within the meaning of the PTE 91-38 (issued July 12,
1991) and, except as you have disclosed to the Obligors in writing pursuant to
this paragraph (c), no employee benefit plan or group of plans maintained by the
same employer or employee organization beneficially owns more than 10% of all
assets allocated to such pooled separate account or collective investment fund;
or

(d) the Source constitutes assets of an "investment fund" (within the meaning of
Part V of the QPAM Exemption) managed by a "qualified professional asset
manager" or "QPAM" (within the meaning of Part V of the QPAM Exemption), no
employee benefit plan's assets that are included in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part l(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a Person controlling or controlled by the
QPAM (applying the definition of "control" in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in any Obligor and (1) the identity of
such QPAM and (2) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to such Obligor in writing
pursuant to this paragraph (d); or

(e) the Source is a governmental plan; or

(f) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Obligors in writing pursuant to this paragraph (f); or

(g) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms "employee benefit plan," "governmental
plan," "party in interest" and "separate account" shall have the respective
meanings assigned to such terms in Section 3 of ERISA.

Section 7. Information as to the Obligors.

Section 7.1. Financial and Business Information. The Obligors shall deliver to
each holder of Notes that is an Institutional Investor:

(a) Quarterly Statements - within 60 days after the end of each quarterly fiscal
period in each fiscal year of Cedar L.P. (other than the last quarterly fiscal
period of each such fiscal year), two copies of:

(1) a consolidated balance sheet of Cedar L.P. and its Subsidiaries as at the
end of such quarter, and

(2) consolidated statements of income, changes in partners' equity (or similar
equity interests) and cash flows of Cedar L.P. and its Subsidiaries for such
quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of Cedar L.P. as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments; provided that delivery within the time period
specified above of copies of Cedar L.P.'s Quarterly Report on Form 10-Q prepared
in compliance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to satisfy the requirements of this
Section 7.1(a);

(b) Annual Statements - within 105 days after the end of each fiscal year of
Cedar L.P., duplicate copies of:

(1) a consolidated balance sheet of Cedar L.P. and its Subsidiaries, as at the
end of such year, and

(2) consolidated statements of income, changes in partners' equity (or similar
equity interests) and cash flows of Cedar L.P. and its Subsidiaries, for such
year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of Cedar L.P.'s Annual
Report on Form 10-K for such fiscal year (together with Cedar L.P.'s annual
report to partners, if any, prepared pursuant to Rule 14a-3 under the Exchange
Act) prepared in accordance with the requirements therefor and filed with the
Securities and Exchange Commission, shall be deemed to satisfy the requirements
of this Section 7.1(b);

(c) SEC and Other Reports - promptly upon their becoming available, one copy of
(1) each financial statement, report, notice or proxy statement sent by any
Obligor or any Subsidiary to public Securities holders generally, provided that
inclusion of the holders of the Notes on a distribution list of public
Securities holders and delivery pursuant to such list shall be deemed to satisfy
the requirement of this Section 7.1(c), and (2) each regular or periodic report,
each registration statement that has become effective (without exhibits except
as expressly requested by such holder), and each final prospectus and all
amendments thereto filed by any Obligor or any Subsidiary with the Securities
and Exchange Commission;

(d) Notice of Default or Event of Default - promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default or that any Person has given any notice or
taken any action with respect to a claimed default hereunder or that any Person
has given any notice or taken any action with respect to a claimed default of
the type referred to in Section 11(f), a written notice specifying the nature
and period of existence thereof and what action the Obligors are taking or
propose to take with respect thereto;

(e) ERISA Matters - promptly, and in any event within five Business Days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Obligors or an
ERISA Affiliate propose to take with respect thereto:

(1) with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(2) the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Obligor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(3) any event, transaction or condition that could result in the incurrence of
any liability by any Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of any Obligor or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect;

(f) Additional Credit Agreement Reports - promptly, and in any event within five
days of delivery thereof, copies of any other reports, notices or statements
delivered by an Obligor to the Bank Lenders or Agent pursuant to the Bank Credit
Agreement;

(g) Notices from Governmental Authority - promptly, and in any event within 30
days of receipt thereof, copies of any notice to any of the Obligors or any of
their Subsidiaries from any Federal or state Governmental Authority relating to
any order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect; and

(h) Requested Information - with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Obligors or any of their Subsidiaries or relating to
the ability of the Obligors to perform their obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes, including without limitation, such information as is required by
Rule 144A under the Securities Act to be delivered to the prospective transferee
of the Notes and, if requested by any such holder, information regarding the
Obligors' business and financial statements if such information has been
requested by the Securities Valuation Office of the National Association of
Insurance Commissioners (or any successor to the duties thereof) in order to
assign or maintain a designation of the Notes.

Section 7.2. Officer's Certificate. Each set of financial statements delivered
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) hereof shall
be accompanied by a certificate of a Senior Financial Officer of Cedar L.P.
setting forth:

(a) Covenant Compliance - the information (including detailed calculations)
required in order to establish whether the Obligors were in compliance with the
requirements of Section 10.1 through Section 10.8 hereof, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and

(b) Event of Default - a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Obligors and their Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of any Obligor or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Obligors shall have taken or propose to take with
respect thereto.

Section 7.3. Inspection. Each Obligor shall permit the representatives of each
holder of Notes that is an Institutional Investor:

(a) No Default - if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to such Obligor, to visit the
principal executive office of such Obligor, to discuss the affairs, finances and
accounts of such Obligor and its Subsidiaries with such Obligor's officers, and,
with the consent of such Obligor (which consent will not be unreasonably
withheld) to visit the other offices and properties of such Obligor and each of
its Subsidiaries, all at such reasonable times and as often as may be reasonably
requested in writing; and

(b) Default - if a Default or Event of Default then exists, at the expense of
such Obligor, to visit and inspect any of the offices or properties of such
Obligor or any of its Subsidiaries, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision such Obligor authorizes said accountants to discuss the affairs,
finances and accounts of the Obligors and their Subsidiaries), all at such times
and as often as may be reasonably requested.

Section 8. Prepayment of the Notes.

Section 8.1. Required Prepayments. The Notes shall not be subject to a required
prepayment prior to the final maturity thereof.

Section 8.2. Optional Prepayment of the Notes with Make-Whole Amount. The
Obligors may, at their option, upon notice as provided below, prepay at any time
all, or from time to time any part of, the Notes, in an amount not less than
$1,000,000, in the case of a partial prepayment (but if in the case of a partial
prepayment, then against each series of Notes in proportion to the aggregate
principal amount outstanding on each series), at 100% of the principal amount so
prepaid, together with interest accrued thereon to the date of such prepayment,
plus the Make-Whole Amount determined for the prepayment date with respect to
such principal amount. The Obligors will give each holder of Notes written
notice of each optional prepayment under this Section 8.2 not less than 30 days
and not more than 60 days prior to the date fixed for such prepayment. Each such
notice shall specify such date, the aggregate principal amount of each series of
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Obligors shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be (a) allocated among each series of Notes in
proportion to the aggregate unpaid principal amount of each such series of Notes
and (b) allocated pro rata among all of the holders of each series of Notes
outstanding in accordance with the unpaid principal amount thereof.

Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment,
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Obligors shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Obligors and cancelled and shall not be reissued,
and no Note shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5. Purchase of Notes. The Obligors will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any series of the outstanding Notes or any part or portion of any
series thereof except (a) upon the payment or prepayment of each series of the
Notes in accordance with the terms of this Agreement and the Notes or
(b) pursuant to an offer to purchase made by an Obligor or an Affiliate pro rata
to the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least ten Business Days. If the holders of more than 25% of
the principal amount of the Notes then outstanding accept such offer, such
Obligor shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of Notes of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least five Business Days from its receipt of such notice to accept such offer.
The Obligors will promptly cancel all Notes acquired by them or any Affiliate
pursuant to any payment, prepayment or purchase of Notes pursuant to any
provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

Section 8.6. Make-Whole Amount. The term "Make-Whole Amount" means, with respect
to any Note, an amount equal to the excess, if any, of the Discounted Value of
the Remaining Scheduled Payments with respect to the Called Principal of such
Note over the amount of such Called Principal; provided that the Make-Whole
Amount may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:

"Called Principal"

means, with respect to any Note, the principal of such Note that is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.



"Discounted Value"

means, with respect to the Called Principal of any Note, the amount obtained by
discounting all Remaining Scheduled Payments with respect to such Called
Principal from their respective scheduled due dates to the Settlement Date with
respect to such Called Principal, in accordance with accepted financial practice
and at a discount factor (applied on the same periodic basis as that on which
interest on the Notes is payable) equal to the Reinvestment Yield with respect
to such Called Principal.



"Reinvestment Yield"

means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by (a) the yields reported, as of 10:00 A.M. (New York City
time) on the second Business Day preceding the Settlement Date with respect to
such Called Principal, on the applicable "PX-1" page of the Bloomberg Financial
Markets Services Screen (or, if not available, any other national recognized
trading screen reporting on-line intraday trading in the U.S. Treasury
Securities) for actively traded on-the-run U.S. Treasury Securities having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or (b) if such yields are not reported as of such time or the
yields reported as of such time are not ascertainable, the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication) for actively traded U.S.
Treasury Securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. Such implied yield
will be determined, if necessary, by (1) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice and (2) interpolating linearly between (i) the actively traded U.S.
Treasury Security with the maturity closest to and greater than the Remaining
Average Life and (ii) the actively traded U.S. Treasury Security with the
maturity closest to and less than the Remaining Average Life.



"Remaining Average Life"

means, with respect to any Called Principal, the number of years (calculated to
the nearest one-twelfth year) obtained by dividing (a) such Called Principal
into (b) the sum of the products obtained by multiplying (1) the principal
component of each Remaining Scheduled Payment with respect to such Called
Principal by (2) the number of years (calculated to the nearest one-twelfth
year) that will elapse between the Settlement Date with respect to such Called
Principal and the scheduled due date of such Remaining Scheduled Payment.



"Remaining Scheduled Payments"

means, with respect to the Called Principal of any Note, all payments of such
Called Principal and interest thereon that would be due after the Settlement
Date with respect to such Called Principal if no payment of such Called
Principal were made prior to its scheduled due date; provided that if such
Settlement Date is not a date on which interest payments are due to be made
under the terms of the Notes, then the amount of the next succeeding scheduled
interest payment will be reduced by the amount of interest accrued to such
Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or 12.1.



"Settlement Date"

means, with respect to the Called Principal of any Note, the date on which such
Called Principal is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.



Section 9. Affirmative Covenants.

Each Obligor, jointly and severally, covenants that so long as any of the Notes
are outstanding:

Section 9.1. Compliance with Law. Each Obligor will, and each Obligor will cause
each of its Subsidiaries to, comply with all laws, ordinances or governmental
rules or regulations to which each of them is subject, including, without
limitation, ERISA and all Environmental Laws, and will obtain and maintain in
effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not reasonably be expected, individually or in the aggregate, to have a
materially adverse effect on the business, operations, affairs, financial
condition, properties or assets of the Obligors and their Subsidiaries taken as
a whole.

Section 9.2. Insurance. Each Obligor will, and each Obligor will cause each of
its Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.

Section 9.3. Maintenance of Properties. Each Obligor will, and each Obligor will
cause each of its Subsidiaries to, maintain and keep, or cause to be maintained
and kept, their respective properties in good repair, working order and
condition (other than ordinary wear and tear), so that the business carried on
in connection therewith may be properly conducted at all times; provided that
this Section shall not prevent any Obligor or any of its Subsidiaries from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and such Obligor has
concluded that such discontinuance would not, individually or in the aggregate,
have a materially adverse effect on the business, operations, affairs, financial
condition, properties or assets of the Obligors and their Subsidiaries taken as
a whole.

Section 9.4. Payment of Taxes . Each Obligor will, and each Obligor will cause
each of its Subsidiaries to, file all income tax or similar tax returns required
to be filed in any jurisdiction and to pay and discharge all taxes shown to be
due and payable on such returns and all other taxes, assessments, governmental
charges, or levies payable by them, to the extent such taxes, assessments,
charges and levies have become due and payable and before they have become
delinquent; provided that no Obligor nor any of its Subsidiaries need pay any
such tax, assessment, charge or levy if (a) the amount, applicability or
validity thereof is contested by such Obligor or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and such Obligor or such
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of such Obligor or such Subsidiary or (b) the nonpayment of all such
taxes, assessments, charges and levies in the aggregate would not reasonably be
expected to have a materially adverse effect on the business, operations,
affairs, financial condition, properties or assets of the Obligors and their
Subsidiaries taken as a whole.

Section 9.5. Legal Existence, Etc. Subject to Section 10.9, Cedar L.P. will at
all times preserve and keep in full force and effect its limited partnership
existence. Subject to Sections 10.8 and 10.9, each Obligor will at all times
preserve and keep in full force and effect the legal existence of each of its
Subsidiaries (unless merged into an Obligor or another Subsidiary) and all
rights and franchises of such Obligor and its Subsidiaries unless, in the good
faith judgment of such Obligor, the termination of or failure to preserve and
keep in full force and effect such legal existence, right or franchise would not
reasonably be expected to have a materially adverse effect on the business,
operations, affairs, financial condition, properties or assets of the Obligors
and their Subsidiaries taken as a whole.

Section 9.6. Notes to Rank Pari Passu. (a) The Notes and all other obligations
under this Agreement of each Obligor are and at all times shall remain direct
and unsecured obligations of such Obligor ranking pari passu in right of payment
with all other Notes from time to time issued and outstanding hereunder without
any preference among themselves and pari passu with all other present and future
unsecured Indebtedness (actual or contingent) of such Obligor which is not
expressed to be subordinate or junior in rank to any other unsecured
Indebtedness of such Obligor.

(b) Without limitation to the foregoing paragraph (a), if at any time, pursuant
to the terms and conditions of the Bank Credit Agreement, the Prudential Note
Agreement, the 2002 Note Purchase Agreements or any other agreement or
instrument in respect of Indebtedness of an Obligor, any existing or newly
acquired or formed Subsidiary becomes obligated, directly or indirectly, under
the Bank Credit Agreement, the Prudential Note Agreement, the 2002 Note Purchase
Agreements or any other agreement or instrument in respect of Indebtedness of an
Obligor, (1) such Obligor shall cause such Subsidiary to become an Obligor in
respect of this Agreement, the Other Agreements and the Notes, and (2) such
Obligor shall deliver, or shall cause to be delivered, to the holders of the
Notes (i) all such certificates, resolutions, legal opinions and other showings
required by the holders of the Notes in form and substance satisfactory to the
Required Holders, and (ii) all such amendments to this Agreement, the Other
Agreements and the Notes and any other agreement (including the Second Amended
and Restated Intercreditor Agreement) as may reasonably be deemed necessary by
the holders of the Notes, and their counsel, in order to reflect the existence
of such additional Obligor.

Section 9.7. Guaranty by Subsidiaries. The Obligors will cause each Subsidiary
which delivers a Guaranty pursuant to the Bank Credit Agreement, a Prudential
Note Agreement or the 2002 Note Purchase Agreements to concurrently enter into a
Subsidiary Guaranty, and within three Business Days thereafter shall deliver to
each of the holders of the Notes the following items:

(a) an executed counterpart of such Subsidiary Guaranty or joinder agreement in
respect of the existing Subsidiary Guaranty, as appropriate;

(b) a certificate signed by the President, a Vice President or another
authorized Responsible Officer of such Subsidiary making representations and
warranties to the effect of those contained in Sections 5.1, 5.2, 5.6 and 5.7,
but with respect to such Subsidiary and such Subsidiary Guaranty, as applicable;

(c) such documents and evidence with respect to such Subsidiary as any holder of
the Notes may reasonably request in order to establish the existence and good
standing of such Subsidiary and the authorization of the transactions
contemplated by such Subsidiary Guaranty;

(d) any amendment or modification to the Second Amended and Restated
Intercreditor Agreement requested by the Required Holders relating to the
inclusion of such new Subsidiary Guaranty thereunder; and

(e) an opinion of counsel satisfactory to the Required Holders to the effect
that such Subsidiary Guaranty has been duly authorized, executed and delivered
and constitutes the legal, valid and binding contract and agreement of such
Subsidiary enforceable in accordance with its terms, except as enforcement of
such terms may be limited by bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting the enforcement of creditors' rights generally and by
general equitable principles.

Section 10. Negative Covenants.

Each Obligor, jointly and severally, covenants that so long as any of the Notes
are outstanding:

Section 10.1. Consolidated Owners' Equity. No Obligor will, at any time, permit
Consolidated Owners' Equity to be less than an amount equal to the sum of (a)
$270,000,000 plus (b) 100% of the net proceeds of any equity offering by the
Obligors plus (c) 100% of the net proceeds of any debt offering of the Obligors,
to the extent such debt is converted into equity; provided, however, that
notwithstanding the foregoing, (i) for any fiscal quarter of Cedar L.P. ending
on or about March 31 of any year, no Obligor will permit Consolidated Owners'
Equity to be less than an amount equal to 60% of Consolidated Owners' Equity for
the most recently completed fiscal year of Cedar L.P. and (ii) for any fiscal
quarter of Cedar L.P. ending on or about June 30 of any year, no Obligor will
permit Consolidated Owners' Equity to be less than an amount equal to 70% of
Consolidated Owners' Equity for the most recently completed fiscal year of Cedar
L.P.

Section 10.2. Consolidated Priority Indebtedness . No Obligor will, at any time,
permit Consolidated Priority Indebtedness to be more than 20% of Consolidated
Owners' Equity determined as of the then most recently ended fiscal quarter.

Section 10.3. Limitations on Funded Debt. (a)  Cedar L.P. will not create,
issue, assume, guarantee or otherwise incur or in any manner be or become liable
in respect of any Funded Debt, except:

(1) Funded Debt evidenced by the Notes;

(2) Funded Debt of Cedar L.P. outstanding as of the date of the Closing and
described on Schedule 5.15 hereto; and

(3) additional Funded Debt of Cedar L.P.; provided, that at the time of
creation, issuance, assumption, guarantee or incurrence thereof and after giving
effect thereto and to the application of the proceeds thereof:

(i) the ratio of (A) Consolidated Funded Debt to (B) Consolidated Operating Cash
Flow for the immediately preceding four fiscal quarter period shall not exceed
3.25 to 1.00; and

(ii) no Default or Event of Default exists.

(b) The renewal, extension or refunding of any Funded Debt, issued, incurred or
outstanding pursuant to Section 10.3(a) shall constitute the issuance of
additional Funded Debt which is, in turn, subject to the limitations of the
applicable provisions of this Section 10.3.

Section 10.4. Subsidiary Indebtedness. Cedar L.P. will not at any time permit
any of its Subsidiaries (including, without limitation, any Subsidiary that is
also an Obligor) to, directly or indirectly, create, incur, assume, guarantee,
have outstanding, or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness other than:

(a) Indebtedness of a Subsidiary that is an Obligor evidenced by the Notes;

(b) Indebtedness of a Subsidiary evidenced by the Prudential Guaranty, the Bank
Guaranty, the 2002 Note Guaranty or the Subsidiary Guaranty; provided, that the
obligee of such Indebtedness has entered into and become subject to the Second
Amended and Restated Intercreditor Agreement;

(c) Indebtedness of a Subsidiary outstanding on the date of the Closing and
disclosed in Schedule 5.15 hereto, provided that such Indebtedness may be
extended, renewed or refunded (without increase in principal amount) without
regard to the limitations of this Section 10.4;

(d) Indebtedness of a Subsidiary owed to Cedar L.P. or to a Wholly-Owned
Subsidiary of Cedar L.P.;

(e) Indebtedness of a Subsidiary outstanding at the time such Subsidiary becomes
a Subsidiary, provided that (1) such Indebtedness shall not have been incurred
in contemplation of such Subsidiary becoming a Subsidiary and (2) immediately
after such Subsidiary becomes a Subsidiary no Default or Event of Default shall
exist, and provided, further, that such Indebtedness may not be extended,
renewed or refunded except as otherwise permitted by this Agreement; and

(f) Indebtedness of a Subsidiary that is an Obligor evidenced by Guaranties of
Indebtedness of another Subsidiary; provided, that the obligee of such
Indebtedness has entered into and become subject to the Second Amended and
Restated Intercreditor Agreement; and

(g) additional Indebtedness of a Subsidiary in addition to that otherwise
permitted by the foregoing provisions of this Section 10.4, provided that on the
date the Subsidiary incurs or otherwise becomes liable with respect to any such
additional Indebtedness and immediately after giving effect thereto and the
concurrent retirement of any other Indebtedness:

(1) no Default or Event of Default exists, including, without limitation, under
Section 10.2; and

(2) in the case of the issuance of any Funded Debt, the ratio of
(A) Consolidated Funded Debt to (B) Consolidated Operating Cash Flow for the
immediately preceding four fiscal quarter period shall not exceed 3.25 to 1.00.

For the purposes of this Section 10.4, any Person becoming a Subsidiary after
the date hereof shall be deemed, at the time it becomes a Subsidiary, to have
incurred all of its then outstanding Indebtedness, and any Person extending,
renewing or refunding any Indebtedness shall be deemed to have incurred such
Indebtedness at the time of such extension, renewal or refunding.

Section 10.5. Limitation on Liens. No Obligor will, nor will any Obligor permit
any Subsidiary to, create or incur, or suffer to be incurred or to exist, any
Lien on its or their property or assets, whether now owned or hereafter
acquired, or upon any income or profits therefrom, or transfer any property for
the purpose of subjecting the same to the payment of obligations in priority to
the payment of its or their general creditors, or acquire or agree to acquire,
or permit any Subsidiary to acquire, any property or assets upon conditional
sales agreements or other title retention devices, except:

(a) Liens for property taxes and assessments or governmental charges or levies
and Liens securing claims or demands of mechanics and materialmen; provided that
payment thereof is not at the time required by Section 9.4;

(b) Liens of or resulting from any judgment or award, the time for the appeal or
petition for rehearing of which shall not have expired, or in respect of which
Cedar L.P. or a Subsidiary shall at any time in good faith be prosecuting an
appeal or proceeding for a review and in respect of which a stay of execution
pending such appeal or proceeding for review shall have been secured;

(c) Liens incidental to the conduct of business or the ownership of properties
and assets (including Liens in connection with worker's compensation,
unemployment insurance and other like laws, warehousemen's and attorneys' liens
and statutory landlords' liens) and Liens to secure the performance of bids,
tenders or trade contracts, or to secure statutory obligations, surety or appeal
bonds or other Liens of like general nature, in any such case incurred in the
ordinary course of business and not in connection with the borrowing of money;
provided in each case, the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings;

(d) minor survey exceptions or minor encumbrances, easements or reservations, or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, which are
necessary for the conduct of the activities of Cedar L.P. and its Subsidiaries
or which customarily exist on properties of entities engaged in similar
activities and similarly situated and which do not in any event materially
impair their use in the operation of the business of Cedar L.P. and its
Subsidiaries;

(e) Liens securing Indebtedness of a Subsidiary to Cedar L.P. or to another
Wholly-Owned Subsidiary;

(f) Liens existing as of the date of the Closing and described on Schedule 5.15
hereto;

(g) Liens created or incurred after the date of the Closing given to secure the
payment of the purchase price incurred in connection with the acquisition or
purchase or the cost of construction of property or of assets useful and
intended to be used in carrying on the business of an Obligor or a Subsidiary,
including Liens existing on such property or assets at the time of acquisition
thereof or at the time of completion of construction, as the case may be,
whether or not such existing Liens were given to secure the payment of the
acquisition or purchase price or cost of construction, as the case may be, of
the property or assets to which they attach; provided that (1) the Lien shall
attach solely to the property or assets acquired, purchased or constructed,
(2) such Lien shall have been created or incurred within 180 days of the date of
acquisition or purchase or completion of construction, as the case may be,
(3) at the time of acquisition or purchase or of completion of construction of
such property or assets, the aggregate amount remaining unpaid on all
Indebtedness secured by Liens on such property or assets, whether or not assumed
by Cedar L.P. or a Subsidiary, shall not exceed an amount equal to 100% of the
lesser of the total purchase price or fair market value at the time of
acquisition or purchase (as determined in good faith by the Board of Directors
of Cedar L.P. or its managing general partner, as the case may be) or the cost
of construction on the date of completion thereof, (4) Indebtedness secured by
any such Lien shall have been created or incurred within the applicable
limitations provided in Sections 10.3 and 10.4, and (5) at the time of creation,
issuance, assumption, guarantee or incurrence of the Indebtedness secured by
such Lien and after giving effect thereto and to the application of the proceeds
thereof, no Default or Event of Default would exist;

(h) any Lien existing on property or assets of a corporation at the time such
corporation is consolidated with or merged into an Obligor or a Subsidiary or
its becoming a Subsidiary, or any Lien existing on any property or assets
acquired by Cedar L.P. or any Subsidiary at the time such property or assets are
so acquired (whether or not the Indebtedness secured thereby shall have been
assumed), provided that (1) each such Lien shall extend solely to the property
or assets so acquired, (2) any Indebtedness secured by any such Lien and assumed
by Cedar L.P. or any Subsidiary shall have been so assumed within the applicable
limitations provided in Sections 10.3 and 10.4, (3) the Indebtedness secured by
any such Lien shall not have been incurred in contemplation of such acquisition
and (4) at the time of creation, issuance, assumption, guarantee or incurrence
of the Indebtedness secured by such Lien and after giving effect thereto and to
the application of the proceeds thereof, no Default or Event of Default would
exist;

(i) Liens created or incurred after the date of the Closing given to secure
Indebtedness of Cedar L.P. or any Subsidiary in addition to the Liens permitted
by the preceding clauses (a) through (h) hereof; provided that (1) all
Indebtedness secured by such Liens shall have been incurred within the
applicable limitations provided in Sections 10.3 and 10.4 and (2) at the time of
creation, issuance, assumption, guarantee or incurrence of the Indebtedness
secured by such Lien and after giving effect thereto and to the application of
the proceeds thereof, no Default or Event of Default, including, without
limitation, under Section 10.2, would exist; and

(j) any extension, renewal or refunding of any Lien permitted by the preceding
clauses (f) and (g) of this Section 10.5 in respect of the same property
theretofore subject to such Lien in connection with the extension, renewal or
refunding of the Indebtedness secured thereby; provided that (1) such extension,
renewal or refunding of Indebtedness shall be without increase in the principal
amount remaining unpaid as of the date of such extension, renewal or refunding,
(2) such Lien shall attach solely to the same such property, (3) the principal
amount remaining unpaid as of the date of such extension, renewal or refunding
of Indebtedness is less than or equal to the fair market value of the property
(determined in good faith by the Board or Directors of such Obligor) to which
such Lien is attached, and (4) at the time of such extension, renewal or
refunding and after giving effect thereto, no Default or Event of Default would
exist.

Section 10.6. Investments. No Obligor will, nor will any Obligor permit any
Subsidiary to, make any Investments, other than:

(a) Investments by an Obligor and its Subsidiaries in and to Subsidiaries,
including any Investment in a corporation which, after giving effect to such
Investment, will become a Subsidiary;

(b) Investments in property or assets to be used in the ordinary course of the
business of an Obligor and its Subsidiaries of this Agreement;

(c) Investments of an Obligor existing as of the date of the Closing and
described on Schedule 5.19 hereto;

(d) receivables arising from the sale of goods and services in the ordinary
course of business of an Obligor and its Subsidiaries;

(e) Investments in commercial paper of corporations organized under the laws of
the United States or any state thereof maturing in 365 days or less from the
date of issuance which, at the time of acquisition by an Obligor or any
Subsidiary, is accorded a rating of "A-1" or better by Standard & Poor's Ratings
Group, a division of McGraw-Hill, Inc., or "P-1" by Moody's Investors Service,
Inc. or the equivalent by another nationally recognized credit rating agency of
similar standard;

(f) Investments in direct obligations of the United States of America or any
agency or instrumentality of the United States of America, the payment or
guarantee of which constitutes a full faith and credit obligation of the United
States of America, in either case, maturing within five years from the date of
acquisition thereof;

(g) Investments in certificates of deposit and time deposits maturing within one
year from the date of issuance thereof, issued by a bank or trust company
organized under the laws of the United States or any State thereof or Canada or
any Province thereof, having capital, surplus and undivided profits aggregating
at least $100,000,000 (or the equivalent under local currency); provided, that
at the time of acquisition thereof by Cedar L.P. or a Subsidiary, (i) the senior
unsecured long-term debt of such bank or trust company or of the holding company
of such bank or trust company is rated "AA" or better by Standard & Poor's
Ratings Group, a division of McGraw-Hill, Inc., or "Aa2" or better by Moody's
Investors Service, Inc. or (ii) such Investments are fully insured by the
Federal Depository Insurance Corporation;

(h) Investments in repurchase agreements with respect to any Security described
in clause (f) of this Section 10.6 entered into with a depository institution or
trust company acting as principal described in clause (g) of this Section 10.6
if such repurchase agreements are by their terms to be performed within 5 days
by the repurchase obligor and such repurchase agreements are deposited with a
bank or trust company of the type described in clause (g) of this Section 10.6;

(i) Investments in readily-marketable, tax-exempt obligations of indebtedness of
any State of the United States or any municipality organized under the laws of
any State of the United States or any political subdivision thereof which, at
the time of acquisition by Cedar L.P. or any Subsidiary, are accorded rating of
"AA" or better by Standard & Poor's Ratings Group, a division of McGraw-Hill,
Inc., or "Aa2" by Moody's Investors Service, Inc. or an equivalent rating by
another nationally recognized credit rating agency of similar standard which in
any such case mature no later than 365 days after the date of acquisition
thereof;

(j) Investments in any money market fund which is classified as a current asset
in accordance with GAAP, the aggregate asset value of which "marked to market"
is at least $100,000,000 and which is managed by a fund manager of recognized
national standing, and which invests substantially all of its assets in
obligations described in clauses (e) through (i) above;

(k) Investments of Cedar L.P. not described in the foregoing clauses (a) through
(j); provided that the aggregate amount of all such Investments shall not at any
time exceed 15% of Consolidated Owners' Equity determined as of the then most
recently ended fiscal quarter.

In valuing any Investments for the purpose of applying the limitations set forth
in this Section 10.6, such Investments shall be taken at the original cost
thereof, without allowance for any subsequent write-offs or appreciation or
depreciation therein, but less any amount repaid or recovered on account of
capital or principal.

For purposes of this Section 10.6, at any time when a Person becomes a
Subsidiary, all Investments of such Person at such time shall be deemed to have
been made by such Person, as a Subsidiary, at such time.

Section 10.7. Restrictions on Dividends of Subsidiaries. No Obligor will, nor
will any Obligor permit any of its Subsidiaries to, enter into any agreement
which would restrict any Subsidiary's ability or right to pay dividends to, or
make advances to or Investments in, such Obligor or, if such Subsidiary is not
directly owned by such Obligor, the "parent" Subsidiary of such Subsidiary.

Section 10.8. Sale of Assets, Etc. Except as permitted under Section 10.9, no
Obligor will, and no Obligor will permit any of its Subsidiaries to, make any
Asset Disposition unless:

(a) in the good faith opinion of Cedar L.P., the Asset Disposition is in
exchange for consideration having a Fair Market Value at least equal to that of
the property exchanged and is in the best interest of such Obligor or such
Subsidiary; and

(b) immediately after giving effect to the Asset Disposition, (1) Cedar L.P.
would be permitted by the provisions of Section 10.3 to incur at least $1.00 of
additional Funded Debt and (2) no Default or Event of Default would exist; and

(c) immediately after giving effect to the Asset Disposition, the Disposition
Value of all property that was the subject of any Asset Disposition occurring in
the then current fiscal year of Cedar L.P. would not exceed 15% of Consolidated
Total Assets determined as of the end of the then most recently ended fiscal
year of Cedar L.P.

If the Net Proceeds Amount for any Transfer is applied to a Debt Prepayment
Application within 365 days after such Transfer or to a Property Reinvestment
Application within 365 days before or after such Transfer, then such Transfer,
only for the purpose of determining compliance with subsection (c) of this
Section 10.8 as of any date, shall be deemed not to be an Asset Disposition.

Section 10.9. Merger, Consolidation, Etc. No Obligor will, nor will any Obligor
permit any of its Subsidiaries to, consolidate with or merge with any other
entity or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to any Person (except that (x) a
Subsidiary of an Obligor (other than a Subsidiary of an Obligor that is also an
Obligor) may consolidate with or merge with, or convey, transfer or lease
substantially all of its assets in a single transaction or series of
transactions to, an Obligor or a Wholly-Owned Subsidiary of an Obligor, (y) an
Obligor may consolidate with or merge with, or convey, transfer or lease
substantially all of its assets in a single transaction or a series of related
transactions to, another Obligor, so long as in any consolidation or merger
involving Cedar L.P., Cedar L.P. shall be the surviving or continuing entity and
(z) an Obligor (other than Cedar L.P.) or a Subsidiary of an Obligor may convey,
transfer or lease all of its assets in compliance with the provisions of
Section 10.8), provided that the foregoing restriction does not apply to the
consolidation or merger of Cedar L.P. with, or the conveyance, transfer or lease
of substantially all of the assets of Cedar L.P. in a single transaction or
series of transactions to, any Person so long as:

(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease substantially all of
the assets of Cedar L.P. as an entirety, as the case may be (the "Successor
Entity"), shall be a solvent limited partnership, limited liability company or
corporation organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia;



(b) if Cedar L.P. is not the Successor Entity, (1) such entity shall have
executed and delivered to each holder of Notes its assumption of the due and
punctual performance and observance of each covenant and condition of this
Agreement and the Notes (pursuant to such agreements and instruments as shall be
reasonably satisfactory to the Required Holders), (2) each Obligor and
Subsidiary Guarantor shall have affirmed in writing its obligations under this
Agreement and the Subsidiary Guaranty to which it is a party, and (3) Cedar L.P.
shall have caused to be delivered to each holder of Notes an opinion of
nationally recognized independent counsel, or other independent counsel
reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof; and



(c) immediately after giving effect to such transaction (1) no Default or Event
of Default would exist and (2) the Successor Entity would be permitted by the
provisions of Section 10.3 to incur at least $1.00 of additional Funded Debt.

No such conveyance, transfer or lease of substantially all of the assets of
Cedar L.P. shall have the effect of releasing Cedar L.P. or any Successor Entity
from its liability under this Agreement or the Notes.

Section 10.10. Line of Business. No Obligor will, nor will any Obligor permit
any of its Subsidiaries to, engage in any business if, as a result, the general
nature of the business in which the Obligors and their Subsidiaries, taken as a
whole, would then be engaged would be substantially changed from the general
nature of the business in which the Obligors and their Subsidiaries, taken as a
whole, are engaged on the date of this Agreement as described in the Memorandum.

Section 10.11. Transactions with Affiliates. No Obligor will, nor will any
Obligor permit any of its Subsidiaries to, enter into directly or indirectly any
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than another Obligor or
another Subsidiary), except in the ordinary course and pursuant to the
reasonable requirements of such Obligor's or such Subsidiary's business and upon
fair and reasonable terms no less favorable to such Obligor or such Subsidiary
than would be obtainable in a comparable arm's-length transaction with a Person
not an Affiliate.

Section 10.12. Distributions.

Cedar L.P. will not directly or indirectly, or through any Subsidiary, make or
declare any Distribution, if, either prior to or after giving effect thereto, a
Default or an Event of Default shall have occurred and be continuing.



Section 11. Events of Default.

An "Event of Default" shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Obligors default in the payment of any principal or Make-Whole Amount,
on any Note when the same becomes due and payable, whether at maturity or at a
date fixed for prepayment or by declaration or otherwise; or

(b) the Obligors default in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

(c) the Obligors default in the performance of or compliance with any term
contained in Section 10; or

(d) the Obligors default in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) and such default is not remedied within 30 days after the
earlier of (1) a Responsible Officer obtaining actual knowledge of such default
and (2) any Obligor receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a "notice of default" and to
refer specifically to this paragraph (d) of Section 11); or

(e) any representation or warranty made in writing by or on behalf of any
Obligor or Subsidiary Guarantor or by any officer of such Obligor or Subsidiary
Guarantor, or by an officer of a general partner of an Obligor in this
Agreement, the Subsidiary Guaranty or in any writing furnished in connection
with the transactions contemplated hereby or thereby proves to have been false
or incorrect in any material respect on the date as of which made; or

(f) (1) one or more of any Obligor or any Significant Subsidiary is in default
(as principal or as guarantor or other surety) in the payment of any principal
of or premium or make-whole amount or interest on any Indebtedness that is
outstanding in an aggregate principal amount of at least $20,000,000 beyond any
period of grace provided with respect thereto, or (2) any Obligor or any
Significant Subsidiary is in default in the performance of or compliance with
any term of any evidence of any Indebtedness in an aggregate outstanding
principal amount of at least $20,000,000 or of any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Indebtedness has become, or has been declared
due and payable before its stated maturity or before its regularly scheduled
dates of payment; or

(g) any Obligor or any Significant Subsidiary (1) is generally not paying, or
admits in writing its inability to pay, its debts as they become due, (2) files,
or consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (3) makes an assignment for
the benefit of its creditors, (4) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (5) is adjudicated as
insolvent or to be liquidated, or (6) takes corporate action for the purpose of
any of the foregoing; or

(h) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by any Obligor or any Significant Subsidiary, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of any Obligor or any Significant Subsidiary, or any
such petition shall be filed against any Obligor or any Significant Subsidiary
and such petition shall not be dismissed within 60 days; or

(i) a final judgment or judgments for the payment of money aggregating in excess
of $15,000,000 are rendered against one or more of any Obligor and any
Significant Subsidiary and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or

(j) if (1) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (2) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA Section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified any Obligor or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (3) the
aggregate "amount of unfunded benefit liabilities" (within the meaning of
Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $15,000,000, (4) any Obligor or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (5) any Obligor or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (6) any Obligor or any of
its Subsidiaries establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of such Obligor or any of its Subsidiaries thereunder; and any such
event or events described in clauses (1) through (6) above, either individually
or together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect; or

(k) (1) any Subsidiary Guarantor defaults in the performance of or compliance
with any term contained in the Subsidiary Guaranty or (2) the Subsidiary
Guaranty shall cease to be in full force and effect for any reason whatsoever,
including, without limitation, a determination by any Governmental Authority
that such Subsidiary Guaranty is invalid, void or unenforceable or any
Subsidiary Guarantor shall contest or deny in writing the enforceability of any
its obligations under the Subsidiary Guaranty.

As used in Section 11(j), the terms "employee benefit plan" and "employee
welfare benefit plan" shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

Section 12. Remedies on Default, Etc.

Section 12.1. Acceleration. (a) If an Event of Default with respect to any
Obligor described in paragraph (g) or (h) of Section 11 (other than an Event of
Default described in clause (1) of paragraph (g) or described in clause (6) of
paragraph (g) by virtue of the fact that such clause encompasses clause (1) of
paragraph (g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to an
Obligor, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to an Obligor, declare all the Notes held by it or
them to be immediately due and payable.

Upon any Note's becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (1) all accrued and unpaid interest
thereon and (2) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. Each Obligor
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the
Obligors (except as herein specifically provided for), and that the provision
for payment of a Make-Whole Amount, by the Obligors in the event that the Notes
are prepaid or are accelerated as a result of an Event of Default, is intended
to provide compensation for the deprivation of such right under such
circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein, in the
Subsidiary Guaranty or in any Note, or for an injunction against a violation of
any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to clause (b) or (c) of Section 12.1, the holders of not less
than 51% in principal amount of the Notes then outstanding, by written notice to
an Obligor, may rescind and annul any such declaration and its consequences if
(a) the Obligors have paid all overdue interest on the Notes, all principal of
and Make-Whole Amount, if any, on any Notes that are due and payable and are
unpaid other than by reason of such declaration, and all interest on such
overdue principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, for the Notes of that series, (b) all Events of Default and Defaults,
other than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and
(c) no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this
Section 12.3 will extend to or affect any subsequent Event of Default or Default
or impair any right consequent thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder's rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Obligors under Section 15, the Obligors will pay to the
holder of each Note on demand such further amount as shall be sufficient to
cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys' fees, expenses and disbursements.

Section 13. Registration; Exchange; Substitution of Notes.

Section 13.1. Registration of Notes. The Obligors shall keep at the principal
executive office of Cedar L.P. a register for the registration and registration
of transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Obligors shall not be affected by any notice or knowledge to the
contrary. The Obligors shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note at the
principal executive office of Cedar L.P. for registration of transfer or
exchange (and in the case of a surrender for registration of transfer, duly
endorsed or accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or its attorney duly authorized in writing and
accompanied by the address for notices of each transferee of such Note or part
thereof), the Obligors shall execute and deliver, at the Obligors' expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor of the same series and in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit 1(a), Exhibit  1(b), Exhibit  1(c),
Exhibit  1(d) or Exhibit  1(e), as applicable. Each such new Note shall be dated
and bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Obligors may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$100,000; provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $100,000. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2. Such transferee shall also become a
party to the Second Amended and Restated Intercreditor Agreement pursuant to the
terms of Section 13 thereof.

Section 13.3. Replacement of Notes. Upon receipt by the Obligors of evidence
reasonably satisfactory to them of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $5,000,000, such Person's own unsecured agreement of indemnity shall
be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

the Obligors at their own expense shall execute and deliver, in lieu thereof, a
new Note of the same series, dated and bearing interest from the date to which
interest shall have been paid on such lost, stolen, destroyed or mutilated Note
or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.

Section 14. Payments on Notes.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in Cleveland, Ohio at the principal office of KeyBank National
Association in such jurisdiction. The Obligors may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of an Obligor in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

Section 14.2. Home Office Payment. So long as you or your nominee shall be the
holder of any Note, and notwithstanding anything contained in Section 14.1 or in
such Note to the contrary, the Obligors will pay all sums becoming due on such
Note for principal, Make-Whole Amount, if any, and interest by the method and at
the address specified for such purpose below your name in Schedule A, or by such
other method or at such other address as you shall have from time to time
specified to the Obligors in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Obligors made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, you shall surrender
such Note for cancellation, reasonably promptly after any such request, to Cedar
L.P. at its principal executive office or at the place of payment most recently
designated by the Obligors pursuant to Section 14.1. Prior to any sale or other
disposition of any Note held by you or your nominee you will, at your election,
either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the Obligors in
exchange for a new Note or Notes pursuant to Section 13.2. The Obligors will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by you under this
Agreement and that has made the same agreement relating to such Note as you have
made in this Section 14.2.

Section 15. Expenses, Etc.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Obligors will pay all costs and expenses (including
reasonable attorneys' fees of a special counsel and, if reasonably required,
local or other counsel) incurred by you and each Other Purchaser or holder of a
Note in connection with such transactions and in connection with any amendments,
waivers or consents under or in respect of this Agreement or the Notes (whether
or not such amendment, waiver or consent becomes effective), including, without
limitation: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this Agreement
or the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors' fees, incurred in connection with the insolvency or
bankruptcy of any Obligor or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby and by the Notes and
(c) the fees and costs incurred in connection with the initial filing of this
Agreement and all related documents and financial information and all subsequent
annual and interim filings of documents and financial information related to
this Agreement, with the Securities Valuation Office of the National Association
of Insurance Commissioners or any successor organization acceding to the
authority thereof. The Obligors will pay, and will save you and each other
holder of a Note harmless from, all claims in respect of any fees, costs or
expenses, if any, of brokers and finders (other than those retained by you).

Section 15.2. Survival. The obligations of the Obligors under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.

Section 16. Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by you of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of you or any other holder of a
Note. All statements contained in any certificate or other instrument delivered
by or on behalf of any Obligor pursuant to this Agreement shall be deemed
representations and warranties of such Obligor under this Agreement. Subject to
the preceding sentence, this Agreement and the Notes embody the entire agreement
and understanding between you and the Obligors and supersede all prior
agreements and understandings relating to the subject matter hereof.

Section 17. Amendment and Waiver.

Section 17.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Obligors and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to you unless consented to by you
in writing, and (b) no such amendment or waiver may, without the written consent
of the holder of each Note at the time outstanding affected thereby, (1) subject
to the provisions of Section 12 relating to acceleration or rescission, change
the amount, time or allocation of any prepayment or payment of principal of, or
reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount, on the Notes, (2) change the percentage of
the principal amount of the Notes the holders of which are required to consent
to any such amendment or waiver, or (3) amend any of Sections 8, 11(a), 11(b),
12, 17 or 20.

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Obligors will provide each holder of the Notes
(irrespective of the amount or series of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes or, as required by Section 10 thereof, of the Subsidiary
Guaranty. The Obligors will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Section 17 or, as required by Section 10 thereof, of the Subsidiary Guaranty to
each holder of outstanding Notes promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
holders of Notes.

(b) Payment. The Obligors will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, issue any guarantee, or grant any security, to any holder of
Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or guarantee or security
is concurrently granted, on the same terms, ratably to each holder of each
series of Notes then outstanding even if such holder did not consent to such
waiver or amendment.

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of each series of
Notes and is binding upon them and upon each future holder of any Note of any
series and upon the Obligors without regard to whether such Note has been marked
to indicate such amendment or waiver. No such amendment or waiver will extend to
or affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Obligors and the holder of any Note of any series nor any
delay in exercising any rights hereunder or under any Note of any series shall
operate as a waiver of any rights of any holder of such Note. As used herein,
the term "this Agreement" and references thereto shall mean this Agreement as it
may from time to time be amended or supplemented.

Section 17.4. Notes Held by Obligors, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Notes, the Subsidiary Guaranty
(as required by Section 10 thereof) or the Second Amended and Restated
Intercreditor Agreement, or have directed the taking of any action provided
herein or in the Notes, the Subsidiary Guaranty or the Second Amended and
Restated Intercreditor Agreement to be taken upon the direction of the holders
of a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes of any series directly or indirectly owned by any Obligor or
any of its Affiliates shall be deemed not to be outstanding.

Section 18. Notices.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(i) if to you or your nominee, to you or it at the address specified for such
communications in Schedule A, or at such other address as you or it shall have
specified to the Obligors in writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Obligors in writing, or

(iii) if to the Obligors, c/o Cedar L.P. at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, or at such other
address as the Obligors shall have specified to the holder of each Note in
writing.

Notices under this Section 18 will be deemed given only when actually received.

Section 19. Reproduction of Documents.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by you at the Closings (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to you, may be reproduced by you by any
photographic, photostatic, microfilm, microcard, miniature photographic or other
similar process and you may destroy any original document so reproduced. Each
Obligor agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by you in the regular
course of business) and any enlargement, facsimile or further reproduction of
such reproduction shall likewise be admissible in evidence. This Section 19
shall not prohibit the Obligors or any holder of Notes from contesting any such
reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

Section 20. Confidential Information.

For the purposes of this Section 20, "Confidential Information" means
information delivered to you by or on behalf of any Obligor or any of its
Subsidiaries in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified in writing when received by
you as being confidential information of such Obligor or such Subsidiary;
provided that such term does not include information that (a) was publicly known
or otherwise known to you prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by you or any Person acting on
your behalf, (c) otherwise becomes known to you other than through disclosure by
any Obligor or any Subsidiary or (d) constitutes financial statements delivered
to you under Section 7.1 that are otherwise publicly available. You will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by you in good faith to protect confidential information of
third parties delivered to you; provided that you may deliver or disclose
Confidential Information to (1) your directors, trustees, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by your Notes),
(2) your financial advisors and other professional advisors who agree, or whose
professional duties require them, to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20,
(3) any other holder of any Note, (4) any Institutional Investor to which you
sell or offer to sell such Note or any part thereof or any participation therein
(if such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (5) any Person
from which you offer to purchase any Security of the Obligors (if such Person
has agreed in writing prior to its receipt of such Confidential Information to
be bound by the provisions of this Section 20), (6) any Federal or state
regulatory authority having jurisdiction over you, (7) the National Association
of Insurance Commissioners or any similar organization, or any nationally
recognized rating agency that requires access to information about your
investment portfolio, (8) any other Person to which you determine in good faith
is necessary or appropriate (i) to effect compliance with any law, rule,
regulation or order applicable to you, (ii) in response to any subpoena or other
legal process, (iii) in connection with any litigation to which you are a party
or (iv) if an Event of Default has occurred and is continuing, to the extent you
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under your Notes, this Agreement, the Subsidiary Guaranty and the Second Amended
and Restated Intercreditor Agreement or (9) any and all Persons, without
limitation, to the extent any such Confidential Information pertains to the U.S.
federal tax treatment and U.S. federal tax structure of the transaction
contemplated by this Agreement and all materials of any kind (including opinions
or other U.S. federal tax analyses) that are provided to you relating to such
U.S. federal tax treatment and U.S. federal tax structure. However, any such
information relating to such U.S. federal tax treatment and U.S. federal tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable securities laws. The preceding sentences are intended to
cause the transaction contemplated hereby not to be treated as having been
offered under conditions of confidentiality for purposes of
Sections 1.6011-4(b)(3) and 301.6111-2(a)(2)(ii) (or any successor provisions)
of the U.S. Treasury Regulations issued under the Code and shall be construed in
a manner consistent with such purpose. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 20 as though it were a party to this Agreement. On
reasonable request by the Obligors in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Obligors embodying the provisions of this Section 20.

Section 21. Substitution of Purchaser.

You shall have the right to substitute any one of your Affiliates as the
purchaser of the Notes that you have agreed to purchase hereunder, by written
notice to the Obligors, which notice shall be signed by both you and such
Affiliate, shall contain such Affiliate's agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, wherever the word "you" is used in this Agreement (other than in
this Section 21), such word shall be deemed to refer to such Affiliate in lieu
of you. In the event that such Affiliate is so substituted as a purchaser
hereunder and such Affiliate thereafter transfers to you all of the Notes then
held by such Affiliate, upon receipt by the Obligors of notice of such transfer,
wherever the word "you" is used in this Agreement (other than in this
Section 21), such word shall no longer be deemed to refer to such Affiliate, but
shall refer to you, and you shall have all the rights of an original holder of
the Notes under this Agreement.

Section 22. Miscellaneous.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, any payment of principal of or
Make-Whole Amount, or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day.

Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4. Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant. Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person.

Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made by the Obligors for the purposes of this
Agreement, the same shall be done by the Obligors in accordance with GAAP, to
the extent applicable, except where such principles are inconsistent with the
requirements of this Agreement.

Section 22.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of Ohio, excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

Section 22.7. Submission to Jurisdiction. Each Obligor hereby irrevocably
submits to the non-exclusive jurisdiction of any State of Ohio court or any
Federal court located in Cleveland, Ohio for the adjudication of any matter
arising out of or relating to this Agreement and consents to the service of all
writs, process and summonses by registered or certified mail out of any such
court or by service of process on Cedar L.P. which each Obligor hereby
irrevocably appoints as its attorney-in-fact and agent to receive, in its name,
place and stead, for it and on its behalf, service of process in any action or
proceeding in Ohio. Such service shall be deemed completed on delivery to such
process agent (whether or not it is forwarded to and received by an Obligor)
provided that notice of such service of process is given by you or any
transferee of your Notes to such Obligor as provided in Section 18. Nothing
contained herein shall affect your right or the right of any transferee of your
Notes to serve legal process in any other manner or to bring any proceeding
hereunder in any jurisdiction where any Obligor may be amenable to suit. Each
Obligor hereby irrevocably waives any objection to any suit, action or
proceeding in any State of Ohio court or Federal court located in Cleveland,
Ohio on the grounds of venue and hereby further irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum; and irrevocably and unconditionally waives any
right it or its properties may now or hereafter have in respect of its
obligations hereunder to any right of immunity from suit, jurisdiction of any
court, execution of a judgment, setoff, attachment prior to judgment or
attachment in aid of execution of a judgment.

Section 22.8. Limited Liability of Partners. Anything in this Agreement or any
Note to the contrary notwithstanding, the holders of the Notes agree that no
recourse under this Agreement or any Note shall be had against the general
partner of Cedar L.P., or any other partner of Cedar L.P., or any partner of any
such partner, as such (all of the foregoing, collectively, the "Exempted
Persons"), whether based on agency, deputization or otherwise, by the
enforcement of any assessment or by legal or equitable proceeding, by virtue of
statute or otherwise, it being expressly agreed that no personal liability
whatsoever shall attach to or be incurred by any Exempted Person under this
Agreement, or the Notes; provided, however, that the foregoing limitation of
liability shall in no way constitute a limitation on the right of the holders of
the Notes to enforce their remedies against any Obligor, or their respective
properties and assets, or any other Person (other than an Exempted Person, as
such), for the collection of amounts due and owing under this Agreement or the
Notes.

Section 22.9. Nature of Obligations. The obligations of the Obligors under this
Agreement and the Notes are joint and several primary obligations of each
Obligor regardless of which Obligor actually receives the proceeds of any Notes
or the manner in which Obligors, any purchaser or any holder thereof accounts
for such Notes on its books and records.

Without limiting the foregoing, the obligations of the Obligors hereunder shall
be binding upon each Obligor and its successors and assigns, and shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by the
occurrence, one or more times, of any of the following:

(1) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any other Obligor under any agreement or instrument, by
operation of law or otherwise;

(2) any modification, restatement or amendment of or supplement to the Note
Purchase Agreements, any Note, or any other agreement or instrument evidencing
or relating to any obligation of any other Obligor;

(3) any release, non-perfection or invalidity of any direct or indirect security
for any obligation of any Obligor under any agreement or instrument evidencing
or relating to any such obligation;

(4) any change in the corporate existence, structure or ownership of any Obligor
or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligor or its assets or any resulting release or discharge of any
obligation contained in any agreement or instrument evidencing or relating to
any obligation of any other Obligor;

(5) the existence of any claim, set-off or other rights which any Obligor may
have at any time against any other Obligor, any holder of any Note, or any other
Person, whether in connection herewith or any unrelated transactions;

(6) any invalidity or unenforceability relating to or against any other Obligor
for any reason of any agreement or instrument evidencing or relating to any
obligation of any other Obligor, or any provision of applicable law or
regulation purporting to prohibit the payment by any other Obligor of any
obligation of any other Obligor; or

(7) any other act or omission to act, or delay of any kind by any Obligor, any
holder of any Note or any other Person or any other circumstance whatsoever
which might, but for the provisions of this paragraph, constitute a legal or
equitable discharge of such Obligor's obligations under this paragraph or the
other provisions of the Note Purchase Agreements and the documents delivered in
connection herewith.

Section 22.10. Obligor's Obligations to Remain in Effect; Restoration. Each
Obligor's obligations under this Agreement, the Notes and the documents
delivered in connection herewith shall remain in full force and effect until the
principal of and interest on the Notes and other obligations hereunder
(including, without limitation, the Make-Whole Amount, if any), and all other
amounts payable by the Obligors, under this Agreement, the Notes or any other
agreement or instruction evidencing or relating to any of the obligations of the
Obligors, shall have been paid in full. If at any time any payment of any of the
obligations of an Obligor in respect of any obligations hereunder is rescinded
or must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of an Obligor, the Obligors' obligations under this Agreement,
the Notes and the documents delivered in connection herewith with respect to
such payment shall be reinstated at such time as though such payment had been
due but not made at such time.

Section 22.11. Waiver of Acceptance, Etc. Each Obligor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that any time any action be taken by any
Person against the other Obligors or any other Person, or against any collateral
or guaranty of any other Person.

Section 22.12. Subrogation. Until the indefeasible payment in full of all of the
Obligors' obligations to the holders of the Notes, no Obligor shall have any
rights, by operation of law or otherwise, upon making any payment under this
Agreement, the Notes or the documents delivered in connection herewith to be
subrogated to the rights of the payee against the other Obligors with respect to
such payment or otherwise to be reimbursed, indemnified or exonerated by the
other Obligors in respect thereof.

Section 22.13. Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any Obligor with respect to any of the
Obligors' obligations is stayed upon insolvency, bankruptcy or reorganization of
the other Obligors, all such amounts otherwise subject to acceleration under the
terms of any applicable agreement or instrument evidencing or relating to any
such obligation shall nonetheless be payable by the other Obligors under this
Agreement and the documents delivered in connection herewith forthwith on demand
by the Required Holders.

*     *     *     *     *

 

If you are in agreement with the foregoing, please sign the form of agreement on
the accompanying counterpart of this Agreement and return it to the Obligors,
whereupon the foregoing shall become a binding agreement between you and the
Obligors.

Very truly yours,

Cedar Fair, L.P.

By: Cedar Fair Management Company,
its Managing General Partner

 

Cedar Fair

By: Magnum Management Corporation,
its Managing General Partner

 

Magnum Management Corporation

 

Knott's Berry Farm

By: Cedar Fair, L.P.,

its Managing General Partner

By: Cedar Fair Management Company,

its Managing General Partner

 



By: /s/ Bruce A. Jackson

Bruce A. Jackson

As Corporate Vice President, Finance & Chief Financial Officer of Cedar Fair
Management Company

As Vice President, Finance & Chief Financial Officer of Magnum Management
Corporation

 

Connecticut General Life Insurance Company



By : /s/ Deborah B. Wiacek

Debora B. Wiacek

As Managing Director

 

FIRST COLONY LIFE INSURANCE COMPANY

By: Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

By: Prudential Private Placement Investors, Inc.

(as its General Partner)





By : /s/ William S. Engelking

William S. Engelking

As Vice President

MINNESOTA LIFE INSURANCE COMPANY

By: Advantus Capital Management, Inc.



By : /s/ John Leiviska

John Leiviska

As Vice President

New York Life insurance and annuity corporation

By: New York Life Investment Management LLC, Its Investment Advisor



By : /s/ Kathleen A. Haberkern

Kathleen A. Haberkern

As Director

New York Life Insurance Company



By : /s/ Kathleen A. Haberkern

Kathleen A. Haberkern

As Investment Vice President

The Northwestern Mutual Life Insurance Company



By : /s/ David A. Barras

David A. Barras

Its Authorized Representative

Pruco Life Insurance Company



By : /s/ William A. Engelking

William S. Engelking

As Vice President

Pruco Life Insurance Company on New Jersey



By : /s/ William A. Engelking

William S. Engelking

As Vice President

The Prudential Insurance Company of America



By : /s/ William A. Engelking

William S. Engelking

As Vice President

 

Teachers Insurance and Annuity Association of America



By : /s/ Lisa M. Ferraro

Lisa M. Ferraro

As Director

The Prudential Insurance Company of America



By : /s/ William A. Engelking

William S. Engelking

As Vice President

Hartford Life Insurance Company

By: Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

By: Prudential Private Placement Investors, Inc.

(as its General Partner)





By : /s/ William S. Engelking

William S. Engelking

As Vice President

 

Medica Health Plan

By: Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

By: Prudential Private Placement Investors, Inc.

(as its General Partner)





By : /s/ William S. Engelking

William S. Engelking

As Vice President

New York Life Insurance Company



By : /s/ Kathleen A. Haberkern

Kathleen A. Haberkern

As Investment Vice President

New York Life Insurance and Annuity Corporation

By: New York Life Investment Management LLC Its Investment Advisor

By : /s/ Kathleen A. Haberkern

Kathleen A. Haberkern

As Director

The Travelers Insurance Company



By : /s/ Matthew McInerny

Matthew McInerny

As Investment Officer

 

Teachers Insurance and Annuity Association of America



By : /s/ Lisa M. Ferraro

Lisa M. Ferraro

As Director

Jackson National Life Insurance Company

By: PPM America, Inc.

As attorney-in-fact, on behalf of

Jackson National Life Insurance Company

By : /s/ Chris Raub

Chris Raub

As Senior Managing Director

Connecticut General Life Insurance Company

By: CIGNA Investments, Inc.

By : /s/ Deborah B. Wiacek

Deborah B. Wiacek

As Managing Director

First Colony Life Insurance Company

By: Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

By: Prudential Private Placement Investors, Inc.

(as its General Partner)



By : /s/ William S. Engelking

William S. Engelking

As Vice President

Minnesota Life Insurance Company

By: Advantus Capital Management, Inc.

By : /s/ James F. Geiger

James F. Geiger

As Vice President

New York Life Insurance and Annuity Corporation

By: New York Life Investment Management LLC, Its Investment Advisor

By : /s/ Kathleen A. Haberkern

Kathleen A. Haberkern

As Director

New York Life Insurance Company



By : /s/ Kathleen A. Haberkern

Kathleen A. Haberkern

As Investment Vice President

The Northwestern Mutual Life Insurance Company



By : /s/ David A. Barras

David A. Barras

Its Authorized Representative

Pruco Life Insurance Company

 

By : /s/ William S. Engelking

William S. Engelking

As Vice President

Pruco Life Insurance Company of New Jersey

 

By : /s/ William S. Engelking

William S. Engelking

As Vice President

The Prudential Insurance Company of America

 

By : /s/ William S. Engelking

William S. Engelking

As Vice President

Teachers Insurance and Annuity Association of America



By : /s/ Lisa M. Ferraro

Lisa M. Ferraro

As Director

 